Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill et al (US Patent 5,610,433).
Regarding claim 1, Merrill teaches an inductive structure, comprising: a plurality of layers arranged in a stack (fig. 2), wherein the layers are at least partially offset (see fig. 3 attached) from one another to define a stepped portion of the stack, and wherein the layers include an electrically insulative material (silicon dioxide 62/70/72, column 3, lines 26,27,53-55); a plurality of loops (metal coils M1 and M2, column 2, lines 25 and 26) of electrically conductive material formed in corresponding ones of the layers; and a metallization structure (metal coil M3, column 2, lines 25 and 26) over the stack and 

    PNG
    media_image1.png
    757
    731
    media_image1.png
    Greyscale

Regarding claim 2, Merrill teaches the inductive structure of claim 1 wherein the loops are electrically accessible at the stepped portion (vias 40, 34,16 and 22, fig. 3 above).  
Regarding claim 3, Merrill teaches the inductive structure of claim 2, further comprising a plurality of conductive columns (34 and 22 fig. 3) extending between the stepped portion of the stack and the metallization structure, wherein the conductive columns electrically couple the metallization structure to the loops.  
Regarding claim 4, Merrill teaches the inductive structure of claim 1, further comprising an oxide material (silicon dioxide 70 and 72, fig. 2, column 3, lines 26,27,53-55) over the stepped portion of the stack.  
Regarding claim 5, Merrill teaches the inductive structure of claim 4 wherein the oxide material (silicon dioxide 72, fig. 2, column 3, lines 26,27,53-55) is further over an uppermost layer of the plurality of layers.  
Regarding claim 6, Merrill teaches the inductive structure of claim 1 wherein the loops are electrically coupled together in series (fig. 1 and column 4, line 11).  
Regarding claim 7, Merrill teaches the inductive structure of claim 1 wherein individual ones of the loops include a first end portion (offset 1, fig. 3 above) and a second end portion (offset 2, fig. 3 above), wherein the first and second end portions are positioned at the stepped portion of the stack.  
Regarding claim 8, Merrill teaches the inductive structure of claim 7, further comprising a plurality of conductive columns (34/40/16/22, fig. 3), wherein individual ones of the conductive columns are connected to the first end portion of a 
Regarding claim 9, Merrill teaches an inductive structure, comprising: a substrate (60, fig. 2); a stack of alternating first and second layers carried by the substrate, wherein the first layers include an insulative material (silicon dioxide 62/70/72, column 3, lines 26,27,53-55), wherein the second layers include a loop of conductive material (metal coils M1 and M2, column 2, lines 25 and 26), and wherein the stack includes a staircase portion (see “offset1” and “offset2” in fig. 3 above) at which a portion of each of the loops of conductive material is exposed (insulative materials exposed to form vias, fig. 3); and a metallization structure (metal M3) carried by the substrate, wherein the loops of conductive material are electrically coupled (fig. 3) to the metallization structure.  
Regarding claim 10, Merrill teaches the inductive structure of claim 9 wherein the metallization structure electrically couples the loops together such that they form an inductor (M3 and vias 22,16,34,40, fig. 3).  
Regarding claim 13, Merrill teaches the inductive structure of claim 9 wherein the metallization structure electrically couples the loops together in series (M3 and vias 22,16,34,40, fig. 3).  
Regarding claim 15, Merrill teaches the inductive structure of claim 9 wherein the loops have different radii (fig. 3).  
Regarding claim 16, Merrill teaches the inductive structure of claim 9, further comprising: an oxide material (silicon dioxide 62/70/72, column 3, lines 26,27,53-55) over the staircase portion of the stack; and a plurality of conductive members (vias 
Regarding claim 17, Merrill teaches the inductive structure of claim 9 wherein the first and second layers are generally planar (figs. 2 and 3).  
Regarding claim 18, Merrill teaches the inductive structure of claim 9 wherein individual ones of the first layers are covered by an adjacent one of the second layers at the staircase portion of the stack (fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume (PG Pub 2018/0277516 A1).
Regarding claim 9, Kume teaches an inductive structure, comprising: a substrate (10, fig. 1); a stack of alternating first and second layers carried by the substrate, wherein the first layers include a material (package material such as resin 33, paragraph [0032]), wherein the second layers include a loop of conductive material (330a and 330b, fig. 4), and wherein the stack includes a staircase portion (at where 350a and 350b are formed, fig. 4) at which a portion of each of the loops of conductive material is exposed (exposed to form 350a and 350b); and a metallization structure (bumps 350, Cu, paragraph [0044]) carried by the substrate, wherein the loops of conductive material are electrically coupled (fig. 1) to the metallization structure.  
Kime does not teach the package resin material to be insulative.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the package resin insulative for the known benefit of forming inductive coils (formed by 330, fig. 1; 330a and 330b, fig. 4) without shorting the portions of each loop.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the package resin insulative for the known benefit of forming inductive coils without shorting the portions of each loop.
Regarding claim 10, Kume teaches the inductive structure of claim 9 wherein the metallization structure electrically couples the loops together (fig. 4) such that they form an inductor (inductor, column 2, lines 20 and 21).  
Regarding claim 11, Kume teaches the inductive structure of claim 10 wherein the metallization structure electrically couples the inductor to a 3D-NAND memory array (3D NAND 321, paragraph [0038], controller portion of the 3D-NAND memory array in 30, figs. 1 and 2, paragraph [0039]).  
Regarding claim 12, Kume teaches the inductive structure of claim 11 wherein the 3D-NAND memory array (in 30a/30b, fig. 1) is carried by the substrate (10, fig. 1).  
Regarding claim 19, Kume teaches an inductive structure, comprising: a substrate (10, fig. 1); a plurality of tiers arranged in a stack on the substrate, wherein individual ones of the tiers include (a) a first layer including a material (package resin, see claim 9) and (b) a second layer over the first layer and including a loop of electrically conductive material, and wherein the stack of tiers includes a staircase portion at which each of the loops includes a first portion (top of each 330a and 330b, fig. 4) and a second portion (bottom of each 330a and 330b) exposed from the stack (to form 350a and 340a and 350b and 340b); a metallization structure (Cu bumps 350a and 350b, paragraph [0049]) carried by the substrate; and a plurality of conductive members (vias 340a and 340b) extending between the metallization structure and the staircase portion of the stack, wherein individual ones of the conductive members electrically couple the first portion of a corresponding one of the loops or the second portion of a corresponding one of the loops to the metallization structure, and wherein the metallization structure electrically couples the loops together (fig. 4).  
Kime does not teach the package resin material to be insulative.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the package resin insulative for the known benefit of forming inductive coils (formed by 330, fig. 1; 330a and 330b, fig. 4) without shorting the portions of each loop.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the package resin insulative for the known benefit of forming inductive coils without shorting the portions of each loop.
Regarding claim 20, Kume teaches the inductive structure of claim 19 wherein the conductive members are linearly aligned (fig. 4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US Patent 5,610,433) as applied to claim 9 above, and further in view of Daley et al (PG Pub 2009/0322446 A1) and Yamazaki et al (PG Pub 2014/0175433 A1).
Regarding claim 14, Merrill remains as applied in claim 9.
Merrill further teaches the inductive structure of claim 9 wherein the insulative material is an oxide material (silicon dioxide 62/70/72, column 3, lines 26,27,53-55).
Merrill does not teach the conductive material is tungsten.
Merrill teaches the conductive material to be aluminum or other metal (column 2, lines 27-30).
In the same field of endeavor, Daley teaches an inductor can be made of aluminum or tungsten (paragraph [0045]).
Yamazaki teaches aluminum can form hillock while tungsten does not (paragraph [0135]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive material to be tungsten for the benefit of preventing hillock formation.
Furthermore, Daley teaches material such as titanium nitride enhances adhesion between tungsten and the dielectric material surrounding tungsten (paragraph [0045]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second layers to further include a nitride material (titanium nitride) at least partially around the tungsten, for the benefit of enhancing adhesion between tungsten and the surrounding dielectric material.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899